EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roberto Fernandez on 11/05/2021.

The application has been amended as follows: 
Claim Amendments:
1.	(Currently Amended) An engine for a plumbing fixture, the engine comprising:
an inlet, wherein the inlet is configured as waterway connection geometry;
an outlet, wherein the outlet is in fluid communication with the inlet; [[and]]
a locking mechanism 
a body defining the inlet and the outlet, the body comprising an exterior surface; and
a plurality of ridges protruding from the exterior surface, the plurality of ridges disposed circumferentially about the exterior surface, each of the plurality of ridges extending between a first end of the body contiguous with the inlet and a second end of the body contiguous with the outlet;
wherein the engine is plastic.
2.	(Original) The engine of Claim 1, further comprising one or more sealing receivers configured to receive one or more sealing components of the plumbing fixture.
3.	(Original) The engine of Claim 1, wherein the waterway connection geometry is a slip-fit connection.
4.	(Original) The engine of Claim 1, wherein the waterway connection geometry is national pipe threading (NPT).
5.	(Original) The engine of Claim 1, wherein the engine has a cylindrical body. 
6.	(Original) The engine of Claim 1, wherein the engine has a tapered body.
7.	(Original) The engine of Claim 1, wherein the one or more locking lips surround a circumference of the engine.
8.	(Previously Presented) The engine of Claim 1, wherein the locking mechanism is integrally formed with the outlet.
9.	(Currently Amended) The engine of Claim 1, wherein 

extends the first endthe second end 
10.	(Original) The engine of Claim 9, wherein each of the plurality of ridges is tapered from a first height proximate the first end to a second height proximate the second end, the first height greater than the second height.
11.	(Original) The engine of Claim 10, further comprising a plurality of grooves recessed in the exterior surface, the plurality of grooves disposed circumferentially about the exterior surface, each of the plurality of ridges extending from the second end towards the first end;
wherein the plurality of grooves and the plurality of ridges are arranged such that each of the plurality of grooves is separated from another of the plurality of grooves by at least one of the plurality of ridges.
12.	(Currently Amended) An engine for a tub spout, the engine comprising:
a body comprising:
an inlet ,
an outlet , and
an exterior surface 
a lip integrally formed with the body and operable between a first position and a second position, the lip comprising a tongue, the tongue protruding from the exterior surface when the lip is in the first position and being recessed relative to the exterior surface when the lip is in the second position; and
a plurality of ridges protruding from the exterior surface, the plurality of ridges disposed circumferentially about the exterior surface, each of the plurality of ridges extending between a first end of the body contiguous with the inlet and a second end of the body contiguous with the outlet.
13.	(Original) The engine of Claim 12, further comprising:
a trough extending from the body proximate the outlet; and
a diverter structured to partially reside in the trough such that the diverter is maintained proximate the outlet and moveable between an open position and a closed position, the diverter facilitating fluid communication out of the engine via the outlet in the open position and prohibiting fluid communication out of the engine via the outlet in the closed position.
14.	(Currently Amended) The engine of Claim 13, further comprising[[:]] 
wherein the plurality of grooves and the plurality of ridges are arranged such that each of the plurality of grooves is separated from another of the plurality of grooves by at least one of the plurality of ridges; and
wherein each of the plurality of ridges is tapered from a first height proximate the first end to a second height proximate the second end, the first height greater than the second height.
15.	(Currently Amended) An engine configured to be installed in spout shell of a tub spout, the engine comprising:
a body comprising:
an inlet with waterway connection geometry[[;]], and
an outlet in fluid communication with the inlet;
a trough extending from the body proximate the outlet; and
a diverter structured to partially reside in the trough such that the diverter is maintained proximate the outlet and moveable between an open position and a closed position;
wherein the trough is configured to facilitate rotation of the diverter within the trough around an axis that extends through the body.
16.	(Original) The engine of Claim 15, further comprising a lip integrally formed with the body and operable between a first position and a second position, the lip comprising a tongue;
wherein the body comprises an exterior surface;
wherein the tongue protrudes from the exterior surface when the lip is in the first position; and
wherein the tongue is recessed relative to the exterior surface when the lip is in the second position.
17.	(Currently Amended) The engine of Claim 15, wherein:
the body further comprises a mating hole proximate the outlet;
the diverter comprises a post configured to be received within the mating hole; and
the post and the mating hole cooperate to define [[an]] the axis of rotation of the diverter when the post is received within the mating hole.
18.	(Original) The spout of Claim 15, wherein the diverter comprises a depression that is configured to cover the outlet and to receive fluid from the outlet when the diverter is in the closed position.
19.	(Original) The spout of Claim 15, wherein:
at least one of the engine or the diverter is plastic; and
a base of the diverter is teardrop shaped, the base of the diverter configured to move within the trough.
20.	(Original) The engine of Claim 15, further comprising:
a plurality of ridges protruding from an exterior surface of the body, the plurality of ridges disposed circumferentially about the exterior surface, each of the plurality of ridges extending from a first end of the body contiguous with the inlet to a second end of the body contiguous with the outlet; and
a plurality of grooves recessed in the exterior surface, the plurality of grooves disposed circumferentially about the exterior surface, each of the plurality of ridges extending from the second end towards the first end;
wherein the plurality of grooves and the plurality of ridges are arranged such that each of the plurality of grooves is separated from another of the plurality of grooves by at least one of the plurality of ridges; and
wherein each of the plurality of ridges is tapered from a first height proximate the first end to a second height proximate the second end, the first height greater than the second height.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754